DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

1.  The claim objection is overcome by applicant’s response (see also interview summary from past interview).

2.  The 35 USC 1126th/f rejection is overcome as based on applicant’s response.

3.  The amended claims (and new claims) are addressed below.  

4.  The examiner believes a more favorable outcome may occur if the applicant amends each independent claim as follows:
Independent claim + claim 5 + (claim 6 or 7) + claim 9 + (claim 10 or 11)

This would recite a highly technical design that is not found in at least the prior art of record, either alone or in combination.

5.  If applicant wishes to schedule an interview, they can contact the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 12-13, 23-24, 30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh US 2016/0366644 (From IDS) and further in view of {Sayana et al. US 2010/0238984 or Shanmugam US 2017/0078088 or Han et al. 2015/0078348}
claim 1, Ghosh et al. US 2016/0366644 teaches a method of wireless communication performed by a newtork entity (Figure 1 shows Master Station/BTS and various other devices to include IOT Devices which are mobile devices),
[0012] Fig. 1 illustrates a WLAN 100 in accordance with some embodiments. The WLAN may comprise a basis service set (BSS) 100 that may include a master station 102, which may be an AP, a plurality of high-efficiency wireless (HEW) (e.g., IEEE 802.11ax) STAs 104, a plurality of legacy (e.g., IEEE 802.11n/ac) devices 106, a plurality of IoD devices 108 (e.g., IEEE 802.11ax), and a sensor hub 110.
comprising: 
generating a wakeup signal for at least one user equipment (UE) of a UE group (First portion and Second portion shown in Magic Packet, Figure 2 and also see Figure 3 showing WAKE UP PREAMBLE), 
 [0034] The second portion 211 may be a portion that includes an indication for a specific IoT device 108 or a group of IoT devices 108. For example, the second portion 211 may be a STA/AP dedicated wake up preamble 312 as disclosed in conjunction with FIG 3. The magic packets 210 may be the same as or similar to magic packets 300, 400, 500 as described in conjunction with FIGS. 3-5. The magic packets 210 may be transmitted on a sub-channel that may be smaller than a channel bandwidth used by HEW STAs 104. For example, the sub-channel may be 2 MHz or 2.03 MHz. The second portion 211 may be a media access control (MAC) portion where the IoT STA 108 may have to wake-up portions of the IoT STA 108 so that the IoT STA 108 can decode a MAC portion of the magic packet 210.
[0037] The IoT STAs 206 may receive the first portion 209.1 of the magic packet 210.1 that includes a common wake up PHY synchronization 310. The IoT STAs 206, as illustrated in FIG. 2, determine that the first portion of the magic packet for STA 1 210 indicates that the IoT STAs 206 should decode additional portions of the magic packet 210.1. Both IoT STAs 206 may wake-up from the shallow sleep to decode more of the magic packet 210.1. The magic packet 210.1 may include a second portion 211.1 that may be a STA/AP dedicated wake up preamble 312.

wherein at least one of 
a) a portion* of a UE group identifier associated with the UE group, or  
b) a portion of a cell identity associated with the UE group, is identified by a preamble of the wakeup signal; and 
[0046] The STA/AP dedicated wake-up preamble 312 may be a training sequence. The STA/AP dedicated wake-up preamble 312 may include a wake-up identifier 313. The wake-up 313 may be the training sequence. The wake-up identifier 313 may be unique signage that is negotiated when the IoT device 108 associates with the master station 102. The wake-up identifier 313 may indicate a specific device or it may be a group identifier.
transmitting the wakeup signal to the at least one UE (All cited passages above and figures show that Ghosh transmits the wakeup signal to the UE(s)):
Apparatuses, computer readable media, and methods for waking up Internet of Things (IoT) devices in a high-efficiency wireless local-area network are disclosed. The apparatus of a high-efficiency wireless local-area network (HEW) device may include processing circuitry and transceiver circuitry configured to generate a packet for one or more stations comprising one or more sub-channels. Each sub-channel may include a common wake up physical synchronization in a physical layer and a station dedicated wake up preamble in a media access control (MAC) layer. The station dedicated wake up preamble may include a wake-up identifier for a corresponding station of the one or more stations. The processing circuitry and transceiver circuitry may be further configured to transmit the packet to the one or more stations in accordance with orthogonal frequency division multiple access (OFDMA).    [Abstract]
NOTE:  The word “portion” is interpreted as being an entire portion of a UE group identifier - as based on claim 2 which states this fact.   Thusly, a “portion” is interpreted as being an entire UE group identifier OR an entire cell identity based on the claims.   To claim only a portion, that would also require the cancellation of claim 2, 13 and 24);
but is silent on 
wherein a scrambling sequence of the preamble is based, at least in part, on a system frame number (SFN) and one or more of the portion of the UE group identifier or the portion of the cell identity;
The examiner puts forth Sayana OR Shanmugam OR Han who all teach the concept of a scrambling code/sequence being based on a SFN and at least a portion of the Cell Identity, which would be used to scramble ANY PORTTIONS of the data being transmitted, ie. to include the preamble of the wake-up signal, other downlink data, etc.:
a. Shanmugam US 2017/0078088 teaches a scrambling code generator using SFN and Cell ID to base the scrambling code on:
FIG. 2 illustrates a typical scrambling code generator 202 with an output of the scrambling generator is XORed (exclusive ORed) along with the data that needs to be transmitted for randomization. The typical scrambling code generator 202 receives protocol inputs and generates a scrambling code from the protocol inputs for randomization. The protocol inputs are as described in the wireless communication standard specifications, which may vary for each type of channel. For example, in the long term evolution system, the protocol inputs may be a System/Radio Frame Number, a Sub-frame Number, a Radio Network Temporary Identified (RNTI), etc. The wideband code division multiple access (WCDMA) and long term evolution (LTE) may use scrambling codes. The scrambling code generator 202 receives the protocol inputs such as a physical cell ID, a system frame number, and the like to generate a seed. The seed is used to initialize a seed state to generate a scrambling code. The scrambling code is XORed (exclusive ORed) with data that needs to be transmitted to randomize transmitted bits. The data that is transmitter may be specified in the specification of the wideband code division multiple access (WCDMA) and the long term evolution (LTE) system. The scrambling code generator 202 ensures that both a transmitter and a receiver are aligned to use the same inputs to generate the same scrambling code for transmission and reception. The XOR (exclusive OR) operation is reversible. For example, the receiver may recover the data bits from the received scrambling code. The wireless communication system may employ the scrambling code to randomize the transmitted bits at the physical layer.
b. Sayana et al. US 2010/0238984 teaches the scrambling sequence being generated from the SFN and Cell ID:
[0051] In addition, scrambling or element-wise multiplication by a pre-defined pseudo random sequence or scrambling sequence may be applied to feedback coefficients before linear transformation, to reduce the impact of correlations between feedback coefficients on the dynamic range of the transformed values. The scrambling sequence may be a real or complex scrambling sequence and may be generated from well-know sequences in the art such as Gold sequences, Zadoff-Chu sequences, Generalized Chirp like (GCL) sequences, Frank sequences, PSK sequences, and modifications to such sequences such as truncation or cyclic scrambling sequence may vary or hop between a set of scrambling sequences  from one time instance to another time instance such as between SC-FDMA symbols, between slots of a subframe, between subframes, etc. The hopping of the scrambling sequence may be based on a combination of one or more of Physical Cell-ID (PCID), symbol number, slot number, subframe number, system frame number, UE Radio Network Temporary Identifier (RNTI), etc. 
c. Han et al. 2015/0078348 teaches a scrambling code being generated based on Cell ID and SFN:
[0041] In one configuration, the eNB can apply the enhanced scrambling code on top of an existing cell-specific scrambling code. In other words, the enhanced scrambling code is applied in addition to the existing scrambling code. The existing scrambling code can provide a function of 2-bit least significant bit (LSB) detection of the system frame number (SFN). The enhanced scrambling code that is applied on top of the existing scrambling code can provide interference randomization for the repetitions of mPBCH content. A scrambling sequence for initialization of the enhanced scrambling code can be based on a function of the physical cell ID, slot number, subframe number, SFN and/or the index related to the repetition block (i.e., the slots in the radio frame). In other words, the physical cell ID, slot number, subframe number, SFN and/or the index can be used to initialize the enhanced scrambling code. In one example, the initialization of the scrambling sequence can be a function of the physical cell ID, a function of the slot number, a function of the subframe number, a function of the SFN, or a function of the index related to the repetition block. If the scrambling sequence is a function of a repetition block index (e.g., n_rep), n_sf can be replaced with n_rep in the equations below.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that wherein a scrambling sequence of the preamble is based, at least in part, on a system frame number (SFN) and one or more of the portion of the UE group identifier or the portion of the cell identity, to provide the ability to use scrambling codes/sequences in transmission of data which is well known in cellular communications (and provides at least noise/interference reduction).


claims 2, 13, 24 and 31, the The combo teaches claim 1/12/23/30, wherein at least one of an entirety of the UE group identifier or an entirety of the cell identity is identified by the preamble of the wakeup signal (Para #46 teaches “group identifier” which can be some/all of the group identifier – depending on what a “portion” is empirically defined as).  
[0046] The STA/AP dedicated wake-up preamble 312 may be a training sequence. The STA/AP dedicated wake-up preamble 312 may include a wake-up identifier 313. The wake-up identifier 313 may be the training sequence. The wake-up identifier 313 may be unique signage that is negotiated when the IoT device 108 associates with the master station 102. The wake-up identifier 313 may indicate a specific device or it may be a group identifier.
Furthermore, Sayana/Shanmugan/Han all teach using part/all of the SFN and cell identity to scramble any data transmitted, which inherently includes the wake-up signal, preamble of the wake-up signal, other downlink data, etc..    

As per claim 12, this claim is rejected in its entirety as based on the rejection of claim 1.   Furthermore, Ghosh teaches a a network entityfor wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method steps (See Figures 1-6 showing the base station (and UE’s) and Figures 2-5 showing the S/W components that are required in the process/method steps).
See also Sayana or Shanmugam or Han.

As per claim 23, this claim is rejected in its entirety as based on the rejection of claim 1.   Furthermore, Ghosh teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a network entity, cause the one or more processors to perform the process/method steps (Again see Figure 1 showing the Base Station (and UE’s) and Figures 2-5 showing the S/W components that are required in the process/method steps and Figure 6 showing the circuitry/processor(s) and memory).
See also Sayana or Shanmugam or Han.
claim 30, this claim is rejected in its entirety as based on the rejection of claim 1.   Furthermore, Ghosh teaches an apparatus comprising:
 means for* generating a wakeup signal for at least one user equipment (UE) of a UE group, and means for transmitting the wakeup signal to the at least one UE (Again see Figure 1 showing the Base Station (and UE’s) and Figures 2-5 showing the S/W components that are required in the process/method steps and Figure 6 showing the circuitry/processor(s), memory and transceiver).
 
See also Sayana or Shanmugam or Han.


As per claim 33, the combo teaches claim 12, wherein the network entity is a base station, and wherein the SFN is a SFN of the base station (See at least Sayana OR Shanmugam OR Han who all teach a base station and the SFN is from said base station).


Claims 3, 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh/{Sanyana or Shanmugan or Han} and further in view of Gilhousen et al. US 5,280,472.
As per claims 3, 14, 25 and 32, The combo teaches claim 1/12/22/30, but is silent on wherein the preamble is encoded using a sequence with a length corresponding to two or more symbols.  
This claim is vague and the concept being put forth is difficult to determine.  Note that Ghosh teaches that the wake-up signal can be more than one symbol, ie. encoded as (or using) a sequence of symbol(s), ie. it could be a one-bit/symbol preamble OR it could be two/more bits/symbols.  Below, Ghosh teaches it may be a training sequence, which is two or more symbols/bits:
[0046] The STA/AP dedicated wake-up preamble 312 may be a training sequence. The STA/AP dedicated wake-up preamble 312 may include a wake-up identifier 313. The wake-up 313 may be the training sequence. The wake-up identifier 313 may be unique signage that is negotiated when the IoT device 108 associates with the master station 102. The wake-up identifier 313 may indicate a specific device or it may be a group identifier.
If the applicant meant that the encoding modified the actual bits into another bit stream, Gilhousen teaches encoding where one data bit is encoded into two data bits/symbols, which is another intepretation:
Gilhousen et al. US 5,280,472 teaches encoding a signal/data where each information bit is encoded as two bits/symbols, which reads on the limitation:
(87) In the exemplary embodiment for the cell-to-mobile link, the sync, paging and voice channels as mentioned previously use convolutional encoding of a constraint length K=9 and code rate r=1/2, that is, two encoded symbols are produced and transmitted for every information bit to be transmitted.   (C22, L52-57)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Ghosh, such that wherein the preamble is encoded using a sequence with a length corresponding to two or more symbols, to provide various coding/encoding that can add error correction/detection for optimal data transmission.
	EXAMINER’s NOTE: A clarifying amendment would be helpful in putting forth exactly what the applicant intended regarding the encoding process above.



Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh/{Sanyana or Shanmugan or Han} and further in view of {Song et al. US 2018/0027495 or Sun et al. US 2018/0018185}.
As per claims 4 and 15, The combo teaches claim 1/12, but is silent on wherein the preamble is generated using a Zadoff-Chu sequence that is configured to identify at least one of the portion of the UE group identifier or the portion of the cell identity.  
See either Song or Sun teach who use Zadoff-Chu sequences: 
i. Song et al. US 2018/0027495 teaches different wake-up signals for different groups of UE devices (ie. UE identifiers) that can be correspond to a Zadoff-Chu sequence wake-up signal:
 [0077] FIGS. 6A, 6B, and 6C are diagrams illustrating exemplary channel structures according to an implementation described herein. FIG. 6A is diagram illustrating a channel structure 600 that includes a subcarrier signal 610 of an LTE carrier signal. Subcarrier signal 610 may include a first subcarrier signal 612, a second subcarrier signal 614, and a third subcarrier signal 616. First subcarrier signal 612, second subcarrier signal 614, and third subcarrier signal 616 may each include a wakeup signature beacon signal associated with a different group of UE devices 110 and/or associated with a different trigger type. For example, subcarrier signal 610 may correspond to a 15 KHz LTE subcarrier signal and first subcarrier signal 612, second subcarrier signal 614, and third subcarrier signal 616 may each correspond to a 3.75 KHz Zadoff-Chu sequence wakeup signature beacon signal.
ii. Sun et al. US 2018/0018185 teaches that a wake-up sequence can be based on Zadoff-Chu sequences:
[0090] Although the above process is described using Gold sequences as the basis for generating wake-up sequences, a similar process may be carried out using other classes of sequences that exhibit desirable correlation characteristics (e.g., good autocorrelation). For example, a similar process may be used to generate wake-up sequences 254 based on Zadoff-Chu sequences of ZCZ sequences, as well as sequences that are not m-sequences.
Thusly, one skilled sees that Zadoff-Chu sequences can be used for wake-up procedures – Ghosh’s wakeup signal comprises at least a UE Group Identity portion, hence that would inherently be part of the Zadoff-Chu sequencing process.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify The combo, such that wherein the preamble is generated using a Zadoff-Chu sequence that is configured to identify at least one of the portion of the UE group identifier or the portion of the cell identity, to provide the ability to modify the wake-up signal to be based on Zadoff-Chu sequences (that include at least the UE Group Identifier).



Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh/{Sanyana or Shanmugan or Han}  and further in view of {Damnjanovic US 2009/0046573 or Li et al. US 2016/0056934}
As per claims 5 and 16, the combination teaches claim 4/15, but is silent on wherein the Zadoff-Chu sequence uses a same root as a synchronization signal.  
Either Damnjanovic of Li teaches the Zadoff-Chu sequence using a same root as a synchronization signal:
i. Damnjanovic teaches pilot sequence (ie. synchronization signals) use root indices for Zadoff-Chu codes, which reads on the limitation:
Information exchanged among serving eNode B 210 and target eNode Bs 640.sub.1-640.sub.N in preparation for handover can include (i) system information 615, which can comprise location information (e.g., location area, routing area), cell identity, pilot sequences (e.g., root indices for Zadoff-Chu codes) utilized for synchronization
	ii. Even Li et al. US 2016/0056934 teaches that each pilot/synchronization signals/sequences have a root sequence which is a Zadoff-Chu sequence, which reads on the limitation.
 [From 0130] “…In addition, the pilot frequency adopts a time division multiplexing way, each OFDM symbol corresponds to one pilot frequency sequence, each pilot frequency sequence is obtained by the cyclic shift of a same or a different root sequence, and the root sequence is a Zadoff-Chu sequence or a CAZAC sequence.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify The combo, such that wherein the Zadoff-Chu sequence uses a same root as a synchronization signal, to provide the ability to use either same or different root sequences (that are Zadoff-Chu sequences) as that of a synchronization signal.




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh/{Sanyana or Shanmugan or Han} and further in view of Park et al. US 2015/0098401
As per claims 6 and 17, The combo teaches claim 1/12, but is silent on where a cyclic shift of the preamble identifies the portion of the UE group identifier.  
Park et al. US 2015/0098401 teaches that the UE Group Identifier can be transferred/transmitted implicitly via cyclic shift information:
 [0071] For example, the UE group identifier I.sub.UE.sub.--.sub.groupID may be implicitly or explicitly transferred. For example, the UE group identifier I.sub.UE.sub.--.sub.groupID may be transferred implicitly through an index of a CCE forming a PDCCH (or E-PDCCH), or an RB index, or an REG index. Alternatively, the UE group identifier I.sub.UE.sub.--.sub.groupID may be transferred implicitly through cyclic shift information for a DM-RS or modulation and coding scheme information. Alternatively, the UE group identifier I.sub.UE.sub.--.sub.groupID may be explicitly transferred through a PDCCH (or E-PDCCH).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify The combo, such that where a cyclic shift of the preamble identifies the portion of the UE group identifier, to provide the ability to implicitly transfer via cyclic shift information the UE Group Identifier.



Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh/{Sanyana or Shanmugan or Han} and further in view of Lundby et al. US 2005/0254465
As per claims 7 and 18, The combo teaches claim 1/12, but is silent on wherein a cover code of the preamble identifies the portion of the UE group identifier and/or the portion of the cell identity.  
NOTE:  A cover code is interpreted as being a Walsh Code (See teaching references below).
Lundby et al. US 2005/0254465 teaches that a group identifier can be a unique Walsh code (ie. a cover code):
The group identifier may be a unique Walsh code or other means of identifying the group. In one embodiment, mobile user(s) may belong to more than one group.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify The combo, such that wherein a cover code of the preamble identifies the portion of the UE group identifier and/or the portion of the cell identity, to provide the ability to have a cover/walsh code identify the group identifier.
EXAMINER’s NOTE:  Below are added merely as teaching references, they are pertinent but not cited.  They put forth that a Walsh Code is a type of Cover Code.  Further note that a Walsh code is known as a scrambling code:
i.  Cheng 2017/0171866
[0088] For between 20 and 96 A/N bits, the PUCCH may be multiplexed with other users by using an orthogonal cover code (OCC), such as a Walsh code, as the spreading factor in the frequency domain.
	ii.  Oroskar US 8,908,605
(13) The bit length determines the number of different Walsh codes that can be defined for encoding uniquely identifiable forward links. The longer the bit length, the larger the number, and vice versa. Hence, the bit length of a Walsh code (or other type of cover code) also determines how many communication sessions can be concurrently transmitted. A longer Walsh code length supports a larger number of concurrent communication sessions, and vice versa. Accordingly, use of longer Walsh codes may place higher demands on a transmission power budget, and also result in more interference.    (C3, 37-46)
	iii.  Liu et al. US 2014/0254542
[0007] The first aspect is to configure an E-PHICH in the legacy PDSCH. This design can support beam forming and an adaptive Modulation and Coding Scheme (MCS) to provide larger flexibility and higher transmission efficiency. The E-PHICH can be located in the legacy PDSCH region and demodulated based upon a DM-RS signal instead of a CRS signal. Considering a limited size of a single E-PHICH, an Orthogonal Cover Code (OCC), e.g., a Walsh code, can be used to multiplex a plurality of E-PHICHs or to mitigate interference among a plurality of users.	



Claims 9, 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh/{Sanyana or Shanmugan or Han}  and further in view of Rotstein et al. US 6,289,228 and Webb et al. US 2015/0173101.
	As per claims 9, 20 and 28, The combo teaches claim 1/12/23, but is silent on wherein the wakeup signal punctures one or more resources allocated for at least one reference signal.  
	Rotstein et al. US 6,289,228 teaches that the pilot (synchronization/reference signal) can be punctured with various data (paging data):
(28) In contrast, the present invention identifies active paging channels that occur in Slot N through n predetermined bits punctured on the pilot symbols of Slot N-1. The radiotelephone will wake up before Slot N to acquire the pilot channels and read the punctured bits identifying active paging channels, and can decide to power down where there are no paging messages indicated. This results in a total up time for a decision of much less than one slot time of 80 ms. In addition, computer simulations show that power consumption in this mode is less than half that of conventional CDMA paging polling.    (C9, L33-42)
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify The combo, such that wherein the data can puncture one or more resources allocated for at least one reference signal, to provide the ability to puncture any type of data into at least a reference signa.l
	Webb et al. US 2015/0173101 teaches generic puncturing where he teaches an enormous number of different ways in which different information may be conveyed via puncturing, which provides for one to puncture wake up information (when combined with Rotstein who teaches at least puncturing page information into a reference signal):
[0273] It will be appreciated that there are an enormous number of different ways in which specific information may be conveyed through suppression/puncturing of reference symbols in accordance with embodiments of the invention. 
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify The combo, such that wakeup data is punctured, to provide the ability to puncture any type of data (including wake up data) into a data stream (to include a reference signal).


	Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh/{Sanyana or Shanmugan or Han}  and further in view of {Marinier et al. US 2012/0263145 or Poitau et al. US 2016/0142898  or Guo US 10,863,341}
As per claims 10 and 21, The combo teaches claim 1/12, but is silent on wherein the cell identity corresponds to a camped cell OR connected cell of the UE group.  
The following refenences each teach either to being camped on OR to being a connected cell of the UE group (Marinier et al. US 2012/0263145 or Poitau et al. US 2016/0142898 or Guo US 10,863,341
	i. Marinier et al. US 2012/0263145 the UE being in connected to OR camped modes and being associated with at least the cell identity of the serving cell:
 [0078] The WTRU may always search and take measurements to determine proximity to small cell based on offload area information or fingerprint information on the small cells. The WTRU may autonomously determine when to start taking measurements according to the cell in which it is connected. For example the offload area information may be associated with a cell in the used frequency. The cell may be a cell on which the UE is connected to (serving cell or camped cell) and may be associated to a PCI, a list of neighboring PCIs, or CGI (cell identity) of the serving cell. When the UE determines that the PCI or CGI corresponds to a cell stored in its offload area then it may initiate measurement procedures to detect vicinity of the small cell area (e.g. GPS, PRS, other positioning method, or measurements on other frequencies).
	ii.  Poitau et al. US 2016/0142898 teaches information identifying either being camped on OR connected:

	iii.  Guo US 10,863,341 information indicating a cell identity that indicates whether a UE is camped on OR connected to:
Claim 5:  The method of claim 1, wherein the discovery signal includes a cell identity indicating a cell that the first UE is camping on or is connected to.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify The combo, such that wherein the cell identity corresponds to a camped cell OR connected cell of the UE group, to provide information as to the status of the UE being either camped on OR connected.



Claims 11, 22 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh/{Sanyana or Shanmugan or Han}  and further in view of { Zalewski et al. US 9,888,337 or Bradley US 2015/0071150 and 
As per claims 11, 22 and 29, The combo teaches claim 1/12/23, within a narrowband (Ghosh teaches, in certain situations, the sending of a wake-up/magic packet over a sub-channel whose bandwidth is smaller than a normal channel’s bandwidth, which reads on the limitation):
[0034] The second portion 211 may be a portion that includes an indication for a specific IoT device 108 or a group of IoT devices 108. For example, the second portion 211 may be a STA/AP dedicated wake up preamble 312 as disclosed in conjunction with FIG. 3. The magic packets 210 may be the same as or similar to magic packets 300, 400, 500 as described in conjunction with FIGS. 3-5. The magic packets 210 may be transmitted on a sub-channel that may be smaller than a channel bandwidth used by HEW STAs 104.
but is silent on where the wakeup signal is composed of a sequence that is repeated over multiple resource blocks.
Either Zalewski or Bradley teach repeated sending of a wake up signal:
	i. Zalewski et al. US 9,888,337 teaches a wakeup signal is sent in a long repeating pulse train so that it is detected:
 (129) In one embodiment, a WCC device can use various networks of nodes to enable routing through intermediary nodes or always-on-devices. For example, a WCC may be coupled to control a remote device through direct communication, through relayed communication using a phone, or through a server. A sleeping device may periodically wake up using a watchdog timer to check status of wireless wake-up signals. The frequency and duration of the wake-up period of any device depends on several factors, including whether the device under control is operating under dedicated power supply or a battery. Often when a wake-up signal is sent to a sleeping device, the wake up signal is burst in a long repeat pulse train to ensure that the signal is detected during the period in which a watchdog timer is alert.   (C21, L49-63)
ii. Bradley US 2015/0071150 also teaches that a wakeup message can be repeated over a period of time which would inherently be repeated over multiple resource blocks:
 [0047] While the timing diagram shown in FIG. 6 shows a successful sniff occurring towards the end of the wake-up transmission, which consists of repeated wake-up messages, it is also possible that the wake-up sniff may occur soon after the commencement of the instigator transmission or anywhere during the wake-up transmission. In cases in which the sniff occurs shortly after the transmission begins, the wake-up system will have to wait until the transmission completes before sending a wake-up response, in the event that a single channel is utilized bi-directionally. This may cost power in the wake-up system if the circuits remain powered waiting for the end of the instigator transmission.
[0051] The power savings embodiments are useful for mode A and any other mode wherein the duration of the wake-up transmission, which consists of repeated wake-up messages, is relatively long in relation to duration of each wake-up message.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify The combo, such that where the wakeup signal is composed of a sequence that is repeated over multiple resource blocks, to provide the ability to ensure that the wakeup signal is actually received.


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh/{Sanyana or Shanmugan or Han} and further in view of {Noh et al. US 2010/0091907 or Caretti et al. US 2015/0334635}.
As per claim 26, this claim is rejected in its entirety as based on the rejection of claims 4 and 15 but is silent on a scrambling sequence (ie. of the preamble identifies the portion of the UE group identifier and/or the portion of the cell identity).  The difference is that claim 26 puts forth a scrambling sequence that identified the UE group identifier/cell identity while claims 4 and 15 put forth a Zadoff-Chu sequence to identify those parameters.
Either Noh or Caretti teach that scrambling codes are the same as Zadoff-Chu sequences:
i. Noh et al. US 2010/0091907 is pertinent but not cited and teaches that a scambling code is also known as a Zadoff-Chu sequence – thusly claim 26 is rejected in the same manner of claims 4 and 15 since the phrases mean the same thing:
[0082] FIG. 6 illustrates a method of allocating an index of a constant pattern to S-SCH 1 and S-SCH 2 according to Method 2. As shown in FIG. 6, S-SCH 1 may be configured by using a scrambling code (e.g., a Zadoff-Chu sequence)
ii. Caretti et al. US 2015/0334635 who teaches the same concept, ie. that scrambling codes are based on Zadoff-Chu sequences:
[0060] The beacon signal Bs.sub.i can be a simple on/off signal, or an information bearing signal—e.g., the latter comprising sequences of bits encoding information for small node 115.sub.i identification (e.g., small node 115.sub.i ID). In the first case, the RE patterns associated with different small nodes 115.sub.i within the same macro cell 105.sub.C should be reciprocally orthogonal (so as to avoid overlapping in both frequency and time domain and allow small nodes 115.sub.i identification). In the second case, a same RE pattern can instead be assigned to different small nodes 115, and scrambling and/or spreading codes (e.g., based on Walsh-Hadamard or Zadoff-Chu sequences) should be used to minimize interference among small nodes 115.sub.i (thereby allowing each UE 110 to detect each small node 115.sub.i separately in case of beacon signals Bs.sub.i collisions).
.


Allowable Subject Matter
The examiner believes a more favorable outcome may occur if the applicant amends each independent claim as follows:
Independent claim + claim 5 + (claim 6 or 7) + claim 9 + (claim 10 or 11)

This would recite a highly technical design that is not found in at least the prior art of record, either alone or in combination.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414